

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of December 3,
2013, by and among Banc of California, Inc., a Maryland corporation (the
“Company”), and the investors named on Exhibit A hereto (collectively, the
“Investor”).
 
WITNESSETH
 
WHEREAS, the Company is offering for sale shares of its voting common stock, par
value $0.01 per share (the “Common Stock”), to the Investor, subject to the
terms and conditions set forth herein; and
 
WHEREAS, the Investor desires to purchase from the Company the aggregate number
of shares of Common Stock set forth on Schedule I attached hereto (the “Investor
Shares”) on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1. Definitions.  As used herein, the following terms have the meanings
indicated:
 
“Person” shall mean any individual, partnership, limited liability company,
joint venture, firm, corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.
 
“Governmental Entity” shall mean any governmental or regulatory authorities,
agencies, courts, commissions, stock exchange or market, or other entities.
 
2. Purchase of Common Stock.  Subject and pursuant to the terms and conditions
set forth in this Agreement, the Company agrees that it will issue and sell to
the Investor and the Investor agrees that it will purchase from the Company the
Investor Shares.  The aggregate purchase price for the Investor Shares (the
“Aggregate Purchase Price”) and the purchase price per Investor Share is set
forth on Schedule I hereto.  The closing of the purchase and sale of the
Investor Shares (the “Closing”) will occur on December 10, 2013, subject to the
satisfaction or waiver (to the extent permitted by applicable law) of the
conditions specified in Section 5 (other than those conditions that by their
nature can only be satisfied at the Closing but subject to their satisfaction as
of the Closing), or such other date or time as the parties may agree upon in
writing.
 
3. Deliveries at Closing.
 
(a) Deliveries by the Investor.  At the Closing, the Investor shall deliver to
the Company the Aggregate Purchase Price by wire transfer of immediately
available funds to an account designated by the Company, which funds will be
delivered to the Company in consideration of the Investor Shares issued to the
Investor at the Closing.
 
 

--------------------------------------------------------------------------------

 
(b) Deliveries by the Company.  At the Closing, the Company shall deliver to the
Investor physical certificates or book-entry credits evidencing the Investor
Shares.
 
4. Representations and Warranties.
 
(a) Investor Representations and Warranties.  The Investor represents, warrants
and agrees as follows:
 
(1) Investor acknowledges that it has sole responsibility for its own due
diligence investigation and its own investment decision, and that in connection
with its investment decision, Investor has not relied on any representation or
information not set forth in this Agreement.  The Investor acknowledges that it
has had an opportunity to conduct such review and analysis of the business,
assets, condition, operations and prospects of the Company and its subsidiaries,
both direct and indirect, including an opportunity to ask such questions of
management (for which it has received such answers) and to review such
information maintained by the Company, in each case as the Investor considers
sufficient for the purpose of purchasing the Investor Shares.  The Investor
further acknowledges that it has had such an opportunity to consult with its own
counsel, financial and tax advisers and other professional advisers as it
believes is sufficient for the purpose of purchasing the Investor Shares.
 
(2) The execution and delivery of this Agreement by Investor and the performance
of this Agreement and the consummation by Investor of the transactions
contemplated hereby have been duly authorized by all necessary (corporate,
partnership or limited liability in the case of a corporation, partnership or
limited liability company) action of Investor, and this Agreement, when duly
executed and delivered by the parties hereto, will constitute a valid and
legally binding instrument, enforceable in accordance with its terms against
Investor, except as enforcement hereof may be limited by the effect of any
applicable bankruptcy, insolvency, reorganization or similar laws or court
decisions affecting enforcement of creditors’ rights generally and except as
enforcement hereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).
 
(3) The Investor acknowledges that the Investor Shares have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), or under
any state securities laws, and is aware that the sale of the Investor Shares to
it is being made in reliance on a private placement exemption from registration
under the Securities Act.  The Investor (i) is acquiring the Investor Shares for
its own account pursuant to an exemption from registration under the Securities
Act for investment only and with no present intention of distributing any of the
Investor Shares to any person or any arrangement or understanding with any other
persons regarding the distribution of such Investor Shares (the foregoing
representation and warranty does not limit the Investor’s right to sell such
Investor Shares pursuant to an effective registration statement or otherwise in
compliance with the Securities Act and any other applicable securities laws),
(ii) will not sell or otherwise dispose of any of the Investor Shares, except in
compliance with the registration requirements or exemption provisions of the
Securities Act and any other applicable securities laws, (iii) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Investor
Shares, (iv) has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment and (v) is an
“accredited inves-
 
2

--------------------------------------------------------------------------------

 
tor” (as that term is defined by Rule 501 promulgated under the Securities
Act).  The Investor understands that the Company will rely upon the accuracy of
the foregoing representations, acknowledgements and agreements and agrees that
if any of the representations and acknowledgements made by it is no longer
accurate, it shall promptly notify the Company.
 
(4) As of the date of this Agreement and as of the date of the Closing  (before
giving effect to the sale of the Investor Shares contemplated hereby), the
Investor is and will be the beneficial owner of only the number of shares of
Common Stock, securities convertible into or exchangeable for Common Stock or
any other equity or equity-linked security of the Company, if any, set forth on
Schedule I hereto.  The Investor is acting independently with respect to the
purchase of the Investor Shares contemplated hereby, this Agreement and the
other transactions contemplated thereby, and the Investor is not acting as part
of a group or in concert with any other person or entity.  The Investor is not
party to any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting or disposing of, in each case, any shares of Common
Stock or other securities of the Company or any option, warrant or other right
to acquire any of the foregoing.  
 
(5) The Investor has available funds to complete the purchase of the Investor
Shares on the terms and conditions contemplated by this Agreement.
 
(6) There is no broker, finder or other party that is entitled to receive from
the Investor any brokerage or finder’s fee or other fee or commission as a
result of sale of the Investor Shares contemplated by this Agreement.
 
(b) Company Representations and Warranties.  Except as may be publicly disclosed
by the Company in the reports filed by it with or furnished to the Securities
and Exchange Commission (the “SEC”) prior to the date of this Agreement
(excluding any risk factor disclosures contained in such documents under the
heading “Risk Factors” as well as any disclosure of risks included in any
“forward-looking statements” disclaimer or other statements that, in each case,
are similarly nonspecific and are predictive or forward-looking in nature), the
Company hereby represents, warrants and agrees as follows:
 
(1) The Company has been duly incorporated and is validly existing and is
authorized to transact business as a corporation under the laws of the State of
Maryland, with corporate power and authority to own its properties and conduct
its business, and has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except for such jurisdictions wherein the
failure to be so qualified and in good standing would not individually or in the
aggregate have a material adverse effect on the business, prospects, assets,
properties, results of operations or financial condition of the Company and its
subsidiaries taken as a whole (a “Material Adverse Effect”).
 
(2) Each subsidiary of the Company has been duly formed and is validly existing
and in good standing under the laws of its jurisdiction of incorporation, with
power and authority to own its properties and conduct its business, and has been
duly qualified as a foreign corporation for the transaction of business and is
in good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to
 
3

--------------------------------------------------------------------------------

 
require such qualification, except for such jurisdictions wherein the failure to
be so qualified and in good standing would not individually or in the aggregate
have a Material Adverse Effect.
 
(3) The execution, delivery and performance of this Agreement by the Company and
the consummation of the transactions contemplated hereby are within the
corporate powers of the Company and have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement, when duly
executed and delivered by the parties hereto, will constitute a valid and
legally binding instrument of the Company enforceable in accordance with its
terms, except as enforcement hereof may be limited by the effect of any
applicable bankruptcy, insolvency, reorganization or similar laws or court
decisions affecting enforcement of creditors’ rights generally and except as
enforcement hereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).
 
(4) The Investor Shares have been duly authorized by the Company, and when
issued and delivered by the Company against payment therefor as contemplated by
this Agreement, the Investor Shares will be validly issued, fully paid and
nonassessable; and there are no preemptive rights relating to or triggered by
the issuance of the Investor Shares.
 
(5) The execution and delivery of this Agreement do not, and the compliance by
the Company with the terms hereof will not, (i) violate the articles of
incorporation of the Company or the bylaws of the Company, (ii) result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any indenture, mortgage, deed of trust, lease, loan agreement or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which the Company or any of its subsidiaries is bound or to which
any of their properties or assets are subject, or (iii) result in a violation
of, or failure to be in compliance with, any applicable statute or any order,
judgment, decree, agreement with, supervisory resolutions adopted at the request
of, rule or regulation of any Governmental Entity or self-regulatory agency or
body having jurisdiction over the Company or any of its subsidiaries or any of
their properties or assets, except, in the case of clauses (ii) and (iii) above,
where such breach, violation, default or failure to be in compliance would not
individually or in the aggregate have a Material Adverse Effect or adversely
affect the ability of the Company to issue and sell the Investor Shares.  No
consent, approval, authorization, order, registration, filing or qualification
of or with any such Governmental Entity or self-regulatory agency or body is
required for the valid authorization, execution, delivery and performance by the
Company of this Agreement or the issuance of the Investor Shares, except for
such consents, approvals, authorizations, registrations, filings or
qualifications as may be required under the Securities Act or state securities
or “blue sky” laws or which have been or will be made in connection with the
listing of the Investor Shares on the Nasdaq Global Market.
 
(6) The consolidated statements of financial condition of the Company and its
subsidiaries as of December 31, 2012 and 2011 and related consolidated
statements of operations, comprehensive income (loss), shareholders’ equity and
cash flows for the three years ended December 31, 2012, 2011 and 2010, together
with the notes thereto, included in the Company’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2012 (as amended and as may be further
amended from time to time), and the unaudited consolidated statements of
financial condition of the Company and its subsidiaries as of September 30, 2013
 
4

--------------------------------------------------------------------------------

 
and related consolidated statements of operations, comprehensive income (loss),
shareholders’ equity and cash flows for the nine months ended September 30, 2013
included in the Company’s Quarterly Report on Form 10-Q for the period ended
September 30, 2013 (collectively, the “Company Financial Statements”) have been
prepared in compliance with the applicable accounting requirements of the
Securities Act and have been prepared in conformity with generally accepted
accounting principles (except, with respect to the unaudited financial
statements, for the footnotes and subject to customary year-end audit
adjustments) applied on a consistent basis, are consistent in all material
respects with the books and records of the Company and accurately present in all
material respects the consolidated financial position, results of operations and
cash flows of the Company and its subsidiaries as of and for the periods covered
thereby.
 
(7) There are no material liabilities of the Company or any subsidiary of the
Company of any kind whatsoever other than liabilities included in the Company’s
consolidated statements of financial condition as of September 30, 2013 (or the
notes thereto) included in the Company’s Quarterly Report on Form 10-Q for the
period ended September 30, 2013, undisclosed liabilities incurred in the
ordinary course of business and other undisclosed liabilities which individually
or in the aggregate are not material to the Company and any of its subsidiaries,
taken as a whole.
 
(8) Since September 30, 2013, there has not been any Material Adverse Effect.
 
(9) There are no legal, governmental or regulatory proceedings pending to which
the Company or any of its subsidiaries is a party or of which any material
property of the Company or any of its subsidiaries is the subject which would
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect; and to the Company’s knowledge, no such proceedings are
threatened or contemplated by any Governmental Entity or self-regulatory
authority or other body having jurisdiction over the Company or any of its
subsidiaries or threatened by others.
 
(10) The Company and each of its subsidiaries have good and marketable title to
all the real property and owns all other properties and assets, reflected as
owned in the Company Financial Statements, subject to no lien, mortgage, pledge,
charge or encumbrance of any kind except those, if any, reflected in the Company
Financial Statements or which, individually or in the aggregate, are not
material to the Company and its subsidiaries taken as a whole.  The Company and
each of its subsidiaries hold their respective leased real and personal
properties under valid and binding leases, except where the failure to do so
would not reasonably be expected to individually or in the aggregate have a
Material Adverse Effect.
 
(11) The Company has filed all federal and state income and franchise tax
returns required to be filed by it and has paid all taxes shown as due thereon
or has filed all necessary extensions except where the failure to do so would
not reasonably be expected to individually or in the aggregate have a Material
Adverse Effect. There is no tax deficiency that has been, or to the knowledge of
the Company might be, asserted against the Company or any of its assets that
would reasonably be expected to individually or in the aggregate have a Material
Adverse Effect.
 
5

--------------------------------------------------------------------------------

 
(12) The authorized capital stock of the Company consists of (i) 450,000,000
shares of common stock, par value $0.01 per share, of which, as of September 30,
2013 (the “Company Capitalization Date”), 18,693,092 shares of common stock were
issued, 17,439,562 shares of common stock were outstanding, 1,253,530 shares of
common stock were held in treasury and 579,490 shares of non-voting common stock
were issued and outstanding and (ii) 50,000,000 shares of preferred stock, par
value $0.01 per share, of which 82,250 shares were issued and outstanding as of
the Company Capitalization Date.  As of the Company Capitalization Date, there
were 605,235 shares of Common Stock reserved for issuance upon exercise of
warrants, upon exercise of options granted as employment inducement awards or as
founders options and under the Company’s equity compensation plans.
 
(13) The Company and its subsidiaries own or possess, or can acquire on
reasonable terms, adequate patents, patent licenses, trademarks, service marks
and trade names necessary to carry on their respective businesses as presently
conducted and the Company and its subsidiaries have not received any notice of
infringement of or conflict with asserted rights of others with respect to any
patents, patent licenses, trademarks, service marks or trade names that, in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect.  Neither the Company nor any of its subsidiaries
have infringed or are infringing on the intellectual property of a third party,
and neither the Company nor any of its subsidiaries have received notice of a
claim by a third party to the contrary, except where such infringement would not
individually or in the aggregate result in a Material Adverse Effect. 
 
(14) The conduct of the business of the Company and each of its subsidiaries is
in compliance in all respects with applicable laws, agreements with, supervisory
resolutions adopted at the request of, rules and regulations of Governmental
Entities and regulatory bodies, except where the failure to be in compliance
would not individually or in the aggregate have a Material Adverse Effect.
 
(15) The Company is not required, and upon the issuance and sale of the Investor
Shares will not be required, to register as an “investment company” under the
Investment Company Act of 1940, as amended.
 
(16) The shares of Common Stock outstanding prior to the issuance of the
Investor Shares have been duly authorized, are validly issued, fully paid and
non-assessable, have been issued in compliance with applicable securities laws
and were not issued in violation of any preemptive or similar rights.
 
(17) Neither the Company nor its subsidiaries nor, to the best of the Company’s
knowledge, any employee or agent of the Company or its subsidiaries, has made
any contribution or other payment to any official of, or candidate for, any
federal, state or foreign office in violation of any law.
 
(18) There is no broker, finder or other party that is entitled to receive from
the Company any brokerage or finder’s fee or other fee or commission as a result
of sale of the Investor Shares contemplated by this Agreement.
 
6

--------------------------------------------------------------------------------

 
(19) No agreement executed by the Company and any other investor between the
date hereof and the date of the Closing in respect of the purchase of shares of
Common Stock from the Company contains rights with respect to the governance of
or the provision of information relating to the Company that accrue within two
years of the closing of such agreement and that are more favorable in any
material respect to such investor than the corresponding rights, if any,
established in favor of the Investor by this Agreement.  No agreement executed
by the Company and any other investor between the date hereof and the date of
the Closing in respect of the purchase of shares of Common Stock from the
Company that provides for an aggregate investment by such investor in the
Company equal to or less than the Aggregate Purchase Price contains rights with
respect to the governance of or the provision of information relating to the
Company that are more favorable in any material respect to such investor than
the corresponding rights, if any, established in favor of the Investor by this
Agreement.
 
5. Conditions. 
 
(a) The obligation of the Investor to consummate the Closing shall be subject to
the condition that all representations and warranties and other statements of
the Company shall be true and correct as of the date of this Agreement and the
date of the Closing (except those representations and warranties that by their
terms speak specifically as of the date of this Agreement or some other date
shall be true and correct as of such date); the condition that the Company shall
have performed all of its obligations hereunder theretofore to be performed; and
the condition that since the date hereof no Material Adverse Effect shall have
occurred and be continuing.
 
(b) The obligation of the Company to consummate the Closing shall be subject to
the condition that all representations and warranties and other statements of
the Investor shall be true and correct as of the date of this Agreement and the
date of the Closing (except those representations and warranties that by their
terms speak specifically as of the date of this Agreement or some other date
shall be true and correct as of such date); and the condition that the Investor
shall have performed all of its obligations hereunder theretofore to be
performed.
 
(c) The obligation of each of the Investor and the Company to consummate the
Closing shall be subject to the following additional conditions:
 
(1) no provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the transactions contemplated hereby
or prohibit the Investor from owning or voting any of the Investor Shares; and
 
(2) the purchase by the Investor of the Investor Shares shall not (i) require
the Investor or any of its affiliates to file a prior notice under the Change in
Bank Control Act, or otherwise seek prior approval or non-objection of any state
or federal banking regulator; (ii) require the Investor or any of its affiliates
to become a bank holding company; or (iii) cause the Investor, together with any
other person whose securities of the Company would be aggregated with the
Investor’s securities of the Company for purposes of any bank regulation or law,
to collectively be deemed to own, control or have the power to vote securities
which (assuming, for this purpose only, full conversion and/or exercise of such
securities by the Investor and such other persons) would represent more than
9.9% of any class of voting securities of the
 
7

--------------------------------------------------------------------------------

Company outstanding on the date of the Closing (after giving effect to the
purchase of the Investor Shares contemplated hereby).
 
6. Covenants.
 
(a) Efforts.  Subject to the terms and conditions of this Agreement, each of the
parties will use its reasonable best efforts in good faith to take, or cause to
be taken, all actions, and to do, or cause to be done, all things necessary,
proper or desirable, or advisable under applicable laws, so as to permit
consummation of the transactions contemplated hereby as promptly as practicable
and shall use reasonable best efforts to cooperate with the other party to that
end.
 
(b) Confidentiality.  The Investor will hold, and will cause its affiliates and
their respective directors, officers, employees, agents, consultants and
advisors to hold, in strict confidence, unless compelled to disclose by judicial
or administrative process or, in the opinion of its counsel, by other
requirement of law or the applicable requirements of any Governmental Entity or
relevant stock exchange, all nonpublic records, books, contracts, instruments,
computer data and other data and information (collectively, “Information”)
concerning the Company or any of its subsidiaries, in each case furnished to it
by the Company or its representatives pursuant to this Agreement (except to the
extent that such Information can be shown to have been (a) previously known by
the Investor on a non-confidential basis, (b) in the public domain through no
fault of the Investor or (c) later lawfully acquired from other sources by the
Investor), and the Investor shall not release or disclose such Information to
any other person, except to its auditors, attorneys, financial advisors and
other consultants and advisors.
 
(c) Registration Rights.  The Company shall provide for the registration of the
Investor Shares in accordance with the terms set forth on Schedule II hereto.
 
(d) Legend.  The Investor agrees that all certificates (or book-entry
recordation) or other instruments representing the Investor Shares will bear a
legend (or restrictive code) substantially to the following effect:
 
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.”
 
The Investor acknowledges that the Investor Shares have not been registered
under the Securities Act or under any state securities laws and agrees that it
will not sell or otherwise dispose of any of the Shares, except in compliance
with the registration requirements or exemption provisions of the Securities Act
and any other applicable securities laws.  Upon the request of the Investor and
the receipt by the Company of an opinion of counsel to the Investor reasonably
satisfactory to the Company to the effect that the restriction referenced in the
foregoing legend (or restrictive code) is no longer required in order to ensure
compliance with the Securities Act or applicable
 
8

--------------------------------------------------------------------------------

 
state laws, as the case may be, the Company shall promptly cause the legend to
be removed from any certificate (or restrictive code).
 
(e) NASDAQ Listing.  The Company shall use its reasonable best efforts to cause
the Investor Shares to be approved for listing on the NASDAQ Global Market,
subject to official notice of issuance, as promptly as practicable.
 
(f) Withholding.  The Company shall be entitled to deduct and withhold from
amounts payable to the Investor in respect of the Investor Shares such amounts
as it is required to deduct and withhold under applicable law.  To the extent
that amounts are so withheld by the Company, such withheld amounts shall be
treated for all purposes as having been paid to the Investor in respect of which
such deduction and withholding was made by the Company.  Prior to the Investor
receiving any Investor Shares, the Investor shall deliver to the Company a duly
executed Internal Revenue Service (“IRS”) Form W-9 or the appropriate IRS Form
W-8, as applicable, and such other IRS forms as may reasonably requested by the
Company from time to time.  The Investor shall update all such IRS forms, as
appropriate, from time to time.
 
(g) Indemnification.
 
(1) Subject to the other provisions of this Section 6(g), from and after the
Closing, the Company and the Investor (each an “Indemnifying Party” and,
together, the “Indemnifying Parties” ) shall indemnify, defend and hold harmless
the Company or the Investor, as applicable, and each of such party’s directors,
officers and employees (collectively, the “Indemnitees”) from and against, and
reimburse any Indemnitee for claims, costs, expenses, losses, damages,
liabilities, awards, judgments, costs and expenses (including reasonable
attorneys’ and consultant fees and expenses) (“Damages”) that such Indemnitee
may suffer or incur, or become subject to, relating to, resulting from or
arising out of the following (without duplication):  (i) with respect to the
Company, the breach of any representations or warranties made by the Company in
Section 4(b) as of the date hereof or as of the date of the Closing (or with
respect to representations and warranties that are made as of a specific date,
as of such date); (ii) with respect to the Investor, the breach of any
representations or warranties made by the Investor in Section 4(a) as of the
date hereof or as of the date of the Closing (or with respect to representations
and warranties that are made as of a specific date, as of such date); and (iii)
the breach or failure by the Indemnifying Party to perform, or cause to be
performed, any of its covenants or obligations contained in this Agreement.
 
(2) Notwithstanding any other provision to the contrary, other than Damages
arising from fraud or willful misconduct:  (i) the Company shall not be liable
for any Damages under Section 6(g)(1)(i) relating to, resulting from or arising
out of a breach of a representation or warranty made by the Company unless and
until the aggregate amount of all Damages which may be recovered pursuant to
Section 6(g)(1)(i) exceeds $1,000,000 (the “Indemnity Threshold”), provided that
the Company shall only be liable for the amount of Damages in excess of the
Indemnity Threshold, if any; and (ii) the aggregate amount of Damages under
Section 6(g)(1)(i) relating to, resulting from or arising out of a breach of a
representation or warranty made by the Company for which the Company shall be
liable hereunder shall not exceed $10,000,000.
 
9

--------------------------------------------------------------------------------

 
(3) An Indemnitee that may be entitled to be indemnified under this Section 6(g)
shall promptly notify the Indemnifying Party in writing of any event,
occurrence, matter or pending or threatened suit, claim or demand (each, an
“Action”) that the Indemnitee has determined has given or would reasonably be
expected to give rise to a right of indemnification under this Agreement
(including a pending or threatened Action asserted by a third party against any
Indemnitee, such Action being a “Third-Party Claim”), describing in reasonable
detail the facts and circumstances with respect to the subject matter of such
Action; provided that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Section 6(g) except to
the extent the Indemnifying Party is prejudiced by such failure.  The
Indemnifying Party shall be entitled to defend all Third-Party Claims upon
notice to the Indemnitee(s). In the event that the Indemnifying Party elects to
conduct the defense of any Third-Party Claim, the Indemnifying Party shall keep
the Indemnitee(s) informed of all material developments relating to any such
Third-Party Claim, and the Indemnitee will cooperate with the Indemnifying
Party as may be reasonably requested by the Indemnifying Party.  An Indemnitee
may not consent to entry of any judgment or enter into any settlement in respect
of a Third-Party Claim without the Indemnifying Party’s written consent to such
judgment or settlement.
 
(4) With respect to each indemnification obligation contained in this Section
6(g), all Damages shall be net of any third-party insurance proceeds that have
been actually recovered by the Indemnitee(s) in connection with the facts giving
rise to the right of indemnification. If an Indemnitee receives third-party
insurance proceeds in respect of Damages that have been indemnified by the
Indemnifying Party hereunder, the Indemnitee shall promptly remit such amount to
the Indemnifying Party.
 
(5) Notwithstanding any other provision of this Agreement to the contrary, other
than any Damages arising from fraud or willful misconduct, in no event shall the
Indemnifying Party have any liability to any Indemnitee for any indirect,
special, incidental, consequential, punitive, exemplary, treble or other special
damages.
 
(6) Except for claims based on fraud or willful misconduct, the remedies
provided for in this Section 6(g) shall be the sole and exclusive remedy for
breaches by the Company or the Investor, as applicable, of this Agreement.
 
(h)           Adjustment of
Terms.                                             In the event the Company
enters into an agreement with any other investor between the date of the Closing
and the second anniversary thereof in respect of the purchase of shares of
Common Stock from the Company that provides for an aggregate investment by such
investor in the Company equal to or less than the Aggregate Purchase Price, such
agreement shall not contain rights with respect to the governance of or the
provision of information relating to the Company that are more favorable in any
material respect to such investor than the corresponding rights, if any,
established in favor of the Investor by this Agreement unless this Agreement
shall be amended in order to provide such more favorable rights to Investor.


7. Termination.
 
(a) Termination.  This Agreement may be terminated (i) by mutual agreement
 
10

--------------------------------------------------------------------------------

 
of the parties hereto; (ii) by the Investor if there has been a breach of any
representation, warranty, covenant or agreement made by the Company pursuant to
this Agreement that would give rise to the failure of any of the conditions
specified in Section 5(b) and such breach is not or cannot be cured within 30
days of notice thereof, provided that the Investor is not then in material
breach of any representation, warranty, covenant or agreement of this Agreement;
or (iii) by the Company if there has been a breach of any representation,
warranty, covenant or agreement made by the Investor pursuant to this Agreement
that would give rise to the failure of any of the conditions specified in
Section 5(a) and such breach is not or cannot be cured within 30 days of notice
thereof, provided that the Company is not then in material breach of any
representation, warranty, covenant or agreement of this Agreement.
 
(b) Effects of Termination.  In the event of any termination of this Agreement
as provided in Section 7(a), this Agreement (other than Section 6(b), this
Section 7(b) and Section 8, which shall remain in full force and effect) shall
become void and of no further force and effect; provided that nothing herein
shall relieve any party from liability for willful and material breach of this
Agreement.
 
8. Miscellaneous.
 
(a) Survival.  None of the representations, warranties, covenants and agreements
set forth in this Agreement shall survive the Closing, except for (i) the
representations and warranties in Section 4, which shall survive the Closing in
full force and effect until the date that is one (1) year after the date of the
Closing, at which time they shall terminate, and (ii) those covenants and
agreements contained in this Agreement that by their terms apply or are to be
performed in whole or in part after the Closing.
 
(b) Fees and Expenses.  In the event the Closing is consummated or this
Agreement is terminated pursuant to Section 7(a)(i) or (ii), the Company will
reimburse the Investor for its actual, reasonable and documented out-of-pocket
expenses incurred in connection with this Agreement (including the reasonable
fees and expenses of counsel), subject to a maximum reimbursement of
$50,000.  Except as expressly provided in the immediately preceding sentence,
each of the parties hereto shall be responsible for their own fees and expenses
incurred in connection with the transactions contemplated hereby.
 
(c) Binding Agreement; Assignment.  This Agreement shall be binding upon, and
shall inure solely to the benefit of, each of the parties hereto, and each of
their respective heirs, executors, administrators, successors and permitted
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement.  The Investor may not assign any of these rights or
obligations hereunder to any other person or entity without the prior written
consent of the Company.
 
(d) Entire Agreement.  This Agreement, including the exhibits and schedules
hereto, constitutes the entire understanding between the parties hereto with
respect to the subject matter hereof and may be amended only by written
execution by each of the parties hereto.  Upon execution by the Company and the
Investor, this Agreement shall be binding on such parties.
 
11

--------------------------------------------------------------------------------

 
(e) Governing Law.  THIS AGREEMENT SHALL BE ENFORCED, GOVERNED AND CONSTRUED IN
ALL RESPECTS IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
GIVING EFFECT TO ITS CONFLICTS OF LAWS PRINCIPLES.
 
(f) Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication.  Notices to the Company shall be directed to
it at its principal executive offices located at 18500 Von Karman Avenue, Suite
1100, Irvine, California 92612, attention of Chief Executive Officer, with a
copy, which shall not constitute notice, to Wachtell, Lipton, Rosen & Katz, 51
West 52nd Street, New York, New York 10019-6150, attention of  Matthew M. Guest,
Esq.  Notices to the Investor shall be directed to the addresses as set forth on
Exhibit A hereto, or at such other address or addresses as may have been
furnished to the Company in writing.
 
(g) Counterparts.  This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one in the same agreement.
 
(h) Headings.  Section headings herein are for convenience only and shall not
affect the construction hereof.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
12

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 


 

     BANC OF CALIFORNIA, INC.        
 
By: /s/ Steven A. Sugarman                            
Name: Steven A. Sugarman
Title:   Chief Executive Officer
     
 
 
 
 
INVESTOR:
 
PATRIOT FINANCIAL PARTNERS, L.P.        
 
By: /s/ W. Kirk Wycoff                                    
Name: W. Kirk Wycoff
Title:   Managing Partner
     
 
 
 
 
PATRIOT FINANCIAL PARTNERS PARALLEL, L.P.
         
By: /s/ W. Kirk Wycoff                                   
Name: W. Kirk Wycoff
Title: Managing Partner
           

 
 



[Signature Page to Securities Purchase Agreement]




 
 

--------------------------------------------------------------------------------

 
 
 Exhibit A
 
Investors

 
Patriot Financial Partners, L.P.
Cira Centre
2929 Arch Street
27th Floor
Philadelphia, Pennsylvania 19104-2868


Patriot Financial Partners Parallel, L.P.
Cira Centre
2929 Arch Street
27th Floor
Philadelphia, Pennsylvania 19104-2868







 
 

--------------------------------------------------------------------------------

 



SCHEDULE I
 
Name of Investor
 
Aggregate Purchase Price
 
Investor Shares
 
Patriot Financial Partners, L.P. 
 
$17,054,128.00
 
1,287,104
 
Patriot Financial Partners Parallel, L.P.
 
$2,946,084.50
 
222,346
 
Total
 
$20,000,212.50
 
1,509,450
 

 


Purchase price per Investor Share:  $13.25
 
Shares of Common Stock beneficially owned as of
the date of the Agreement and the date of the Closing :   0







 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
 


 
Registration Rights
 
Defined terms used but not defined in this Schedule II shall have the meaning
ascribed to such terms in the securities purchase agreement (including all
schedules and exhibits thereto, the “Agreement”) to which this Schedule II is
attached.
 
(a) The Company has filed with the SEC a Shelf Registration Statement (File No.
333-192518) relating to the offer and sale from time to time of all of the
Registrable Securities by Investor, and the direct and indirect transferees of
Investor (Investor, and such direct and indirect transferees, collectively, the
“Holders”), and shall, if such Shelf Registration Statement is not automatically
effective, use its reasonable best efforts to cause such Shelf Registration
Statement to be declared effective under the Securities Act as soon as possible
after filing but in no event later than 180 days following the date of the
Closing (the “Registration Deadline”).  Notwithstanding anything to the contrary
in this paragraph (a), the Company shall not be required to register any
Registrable Securities pursuant to this paragraph (a) during any period (not to
exceed 180 days) following the closing of the completion of a distribution of
securities offered by the Company that would cause the Company to breach a
lock-up provision contained in the underwriting agreement for such distribution,
and in such event the “Registration Deadline” shall be deemed automatically
extended for such period.
 
(b) The Company shall use its reasonable best efforts to keep such Shelf
Registration Statement continuously effective under the Securities Act in order
to permit the Shelf Prospectus forming a part thereof to be usable by Investor
(including by filing post-effective amendments to such Shelf Registration
Statement (or a new Shelf Registration Statement if the initial Shelf
Registration Statement expires)) until the earlier of (i) the date as of which
all of Investor’s Registrable Securities have been sold (A) pursuant to the
Shelf Registration Statement or another Registration Statement filed under the
Securities Act (but in no event prior to any applicable period referred to in
Section 4(3) of the Securities Act and Rule 174 thereunder) and/or (B) to the
public in compliance with Rule 144 under the Securities Act and (ii) the first
anniversary of the Closing (such period of effectiveness, the “Shelf
Period”).   The Company shall use its reasonable best efforts to meet (and
continue to meet) the registrant eligibility requirements of Form S-3 during the
Shelf Period.
 
(c) The Company shall not be required to effect a registration pursuant to this
Schedule II with respect to securities that are not Registrable Securities and
shall be entitled to postpone the filing or initial effectiveness of, or suspend
the use of, a Shelf Registration Statement if the Company notifies Investor in
writing that in the good faith judgment of the Chief Executive Officer or the
Chief Financial Officer of the Company such registration, offering or use would
be materially detrimental to the Company or any material transaction under
consideration by the Company or would require the disclosure of information that
has not been, and is not otherwise required to be, disclosed to the public, the
premature disclosure of which would be materially detrimental to the
Company.  No such postponement or suspension shall exceed 30 consecutive days,
no subsequent such postponement or suspension shall commence fewer than 15 days
following the expiration of any preceding period, and the aggregate of all such
postponements or suspensions shall not exceed 90 days in any 360-day
period.  Notwithstanding any other provi-
 
II-1

--------------------------------------------------------------------------------

 
sion of this Schedule II, but subject to the obligations of the Company in
paragraphs (a) and (b) above, the Registration Deadline shall be extended if,
for reasons beyond the reasonable control of the Company, any of the following
(an “Interruption Event”) shall occur:  (i) the SEC refuses to declare the
applicable Registration Statement effective; or (ii) if after it has become
effective, such Registration Statement is interfered with by any stop order,
injunction or other order or requirement of the SEC such that the Registration
Statement shall not be effective.  If an Interruption Event occurs, the
Registration Deadline shall automatically be extended until 30 days after all
Interruption Events shall have ceased.
 
(d) The Company shall use its reasonable best efforts so long as a Holder owns
any Registrable Securities to file the reports required to be filed by it under
the Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the rules and regulations adopted by the SEC thereunder,
and it will take such further action as Investor may reasonably request, all to
the extent required from time to time to enable Investor to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (i) Rule 144 or 144A or Regulation S under the
Securities Act, as such Rules may be amended from time to time, or (ii) any
similar rule or regulation hereafter adopted by the SEC.  Upon the written
request of Investor, the Company will deliver to Investor a written statement as
to whether it has complied with such requirements and, if not, the specifics
thereof.
 
(e) Investor shall, promptly upon the Company’s request, (i) furnish to the
Company such information regarding Investor, the Registrable Securities held by
Investor, the manner of holding any interests therein, and distribution of such
Registrable Securities, as the Company may from time to time reasonably request
in writing, and (ii) provide such consents as the Company may reasonably require
with respect to disclosure of the content of the disclosures and any
identification of Investor or its Registrable Securities or the circumstances in
which they are held.  Investor shall, upon receipt of any notice from the
Company if (i) the SEC requests any amendment or supplement to, or any
additional information in respect of, any Registration Statement or related
prospectus, (ii) the SEC issues any stop order suspending the effectiveness of a
Registration Statement or initiates any proceedings for that purpose, (iii) the
Company receives any notice that the qualification of any Registrable Securities
for sale in any jurisdiction has been suspended or that any proceeding has been
initiated for the purpose of suspending such qualification, or (iv) upon the
discovery, or upon the occurrence of any event, which requires that any changes
be made in such Registration Statement or any related prospectus so that such
Registration Statement or prospectus will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading (provided, however,
that in the case of this subclause (iv), such notice need only state that an
event of such nature has occurred, without describing such event), suspend the
disposition of any Registrable Securities covered by such Registration Statement
or related prospectus until Investor’s receipt of the copies of a supplemented
or amended prospectus or until Investor is advised in writing by the Company
that the use of the applicable prospectus may be resumed, and, if so directed by
the Company, Investor will deliver to the Company all copies, other than
permanent file copies, then in Investor’s possession of any prospectus covering
such Registrable Securities.
 
(f) All Registration Expenses incurred in connection with any registration,
qualification or compliance under this Schedule II shall be borne by the
Company.  All Selling Expenses
 
II-2

--------------------------------------------------------------------------------

 
incurred in connection with any registrations of its Registrable Securities
hereunder, shall be borne by Investor.  Investor shall not use any free writing
prospectus (as defined in Rule 405 under the Securities Act) in connection with
the sale of Registrable Securities without the prior written consent of the
Company.
 
(g) (i) Notwithstanding anything to the contrary in the Agreement, in connection
with any registration under this Schedule II, the Company shall, without
limitation as to time, indemnify and hold harmless, to the fullest extent
permitted by law, Investor (and its officers, directors, agents, partners and
employees and each person who controls Investor (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act))  (each, an
“Registration Indemnified Party”), to the fullest extent lawful, from and
against any and all losses, claims, damages, liabilities, actions or proceedings
(whether commenced or threatened), reasonable out-of-pocket costs (including,
without limitation, reasonable attorneys’ fees) and reasonable out-of-pocket
expenses (including reasonable expenses of investigation) (collectively,
“Registration Losses”), as incurred, arising out of or based upon any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement or prospectus (including the Shelf Prospectus), or arising out of or
based upon any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except to the extent that the same arise out of or are based upon information
furnished in writing to the Company by or on behalf such Registration
Indemnified Party or Investor expressly for use therein; provided, that the
foregoing indemnity agreement contained in this paragraph (g) with respect to
such Registration Statement or any prospectus contained therein or furnished by
the Company, or any amendment or supplement thereto, shall not inure to the
benefit of any Registration Indemnified Party from whom the person asserting any
such losses, claims, damages or liabilities purchased Registrable Securities,
where (A) prior to the written confirmation of the sale of Registrable
Securities to such person (the “Applicable Time”), the Company shall have
notified such Registration Indemnified Party in writing that such Registration
Statement or prospectus contains an untrue statement of a material fact or omits
to state therein a material fact necessary in order to make the statements
therein not misleading, (B) such untrue statement or omission of a material fact
was corrected in a further amendment or supplement to such Registration
Statement or prospectus and such Registration Statement or prospectus was
provided to such Registration Indemnified Party prior to the Applicable Time,
(C) such corrected Registration Statement or prospectus (excluding any document
incorporated by reference therein) was not conveyed by the Registration
Indemnified Party to such person at or prior to the Applicable Time and (D) such
loss, claim, damage or liability would not have occurred had such corrected
Registration Statement or prospectus (excluding any document incorporated by
reference therein) been conveyed to such person as provided for in clause (C)
above.
 
(ii) Investor agrees to, and the Company may require, as a condition to
including any Registrable Securities of Investor in any Registration Statement
filed pursuant to this Schedule II or to entering into any underwriting
agreement with respect thereto, that the Company shall have received an
undertaking reasonably satisfactory to it from Investor and each underwriter
named in any such underwriting agreement (each a “Company Indemnifying Party”),
severally and not jointly, to indemnify and hold harmless the Company, each of
its directors, each of its officers who have signed any Registration Statement
and each person, if any, who controls the Company within the meaning of the
Securities Act and all other Holders of Registrable Securities (each, a “Company
Indemnitee”), against any and all Registration Losses, inso-
 
II-3

--------------------------------------------------------------------------------

 
far as such Registration Losses arise out of or are based upon an untrue
statement or alleged untrue statement of a material fact contained in such
Registration Statement, or any prospectus contained therein or furnished by the
Company to any Company Indemnifying Party, or arise out of or are based upon the
omission or alleged omission to state therein a material fact necessary to make
the statements therein not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information furnished to the Company or its representative by or on behalf the
Company Indemnifying Party expressly for use therein.
 
(iii) Promptly after receipt by a Registration Indemnified Party or Company
Indemnitee (each, an “Indemnified Party”) of written notice of the commencement
of any action or proceeding with respect to which a claim for indemnification
may be made pursuant to this Section, such Indemnified Party will, if a claim in
respect thereof is to be made against, respectively, the Company, on the one
hand, or Investor, on the other hand (such person, the “Indemnifying Party”),
give written notice to the Indemnifying Party of the commencement of such
action; provided, however, that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Indemnifying Party of its or
their obligations under this Section, except to the extent that the Indemnifying
Party is actually materially prejudiced by such failure to give notice, and in
no event shall such failure relieve the Indemnifying Party from any other
liability which it may have to such Indemnified Party.  If any such claim or
action shall be brought against an Indemnified Party, and it shall notify the
Indemnifying Party thereof, the Indemnifying Party shall be entitled to
participate therein, and, to the extent that it wishes, to assume the defense
thereof with counsel reasonably satisfactory to the Indemnified Party, and after
notice from the Indemnifying Party to such Indemnified Party of its election to
assume the defense thereof, the Indemnifying Party shall not be liable to such
Indemnified Party under this Section for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof, other than reasonable cost of investigation; provided, further, that
if, in the Indemnified Party’s reasonable judgment, a conflict of interest
between the Indemnified Party and the Indemnifying Party exists in respect of
such claim, then such Indemnified Party shall have the right to participate in
the defense of such claim and to employ one firm of attorneys at the
Indemnifying Party’s expense to represent such Indemnified Party.  No
Indemnified Party will consent to entry of any judgment or enter into any
settlement without the Indemnifying Party’s written consent to such judgment or
settlement, which shall not be unreasonably withheld.  No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, consent to
entry of any judgment or enter into any settlement in respect of which the
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such claim or proceeding.
 
(iv) If the indemnification provided for in this Schedule II is unavailable to
an Indemnified Party with respect to any Registration Losses or is insufficient
to hold such Indemnified Party harmless as contemplated therein, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Registration Losses in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party and the
Indemnified Party in connection with the statements or omissions that resulted
in such Registration Losses, as well as any other relevant equitable
considerations.  The relative fault of the Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things,
 
II-4

--------------------------------------------------------------------------------

 
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Indemnifying Party or by such Indemnified Party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Schedule II were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in this Schedule II.  No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
 
(h) The agreements set forth in this Schedule II shall survive any post-Closing
termination of the Agreement until the Investor no longer owns any Registrable
Securities.  The indemnification obligations under paragraph (g) above shall
survive any post-Closing termination of the Agreement.
 
As used herein, the following terms have the following meanings:
 
“Registrable Securities” means all of the Investor Shares issued by the Company
pursuant to the Agreement and any securities which may be issued or distributed
in respect thereof by way of stock dividend or stock split or other
distribution, recapitalization or reclassification.  As to any particular
Registrable Securities, such Registrable Securities shall cease to be
Registrable Securities when (i) a Registration Statement with respect to the
sale by a Holder thereof shall be or have been declared effective under the
Securities Act and such securities shall have been disposed of in accordance
with such Registration Statement, (ii) such securities shall have been
transferred in compliance with Rule 144 under the Securities Act or are freely
saleable, without limitation, any volume or manner of sale restrictions or
compliance by the Company with any current public information requirements
pursuant to Rule 144 under the Securities Act or (iii) such securities shall
have ceased to be outstanding.
 
“Registration Expenses” means all expenses incurred by the Company in effecting
any registration pursuant to this Schedule II (whether or not any registration
or prospectus becomes effective or final) including all registration, filing and
listing fees, fees and disbursements of counsel for the Company, blue sky fees
and expenses, and expenses of the Company’s independent accountants (including a
commercially reasonable comfort letter to the extent the Registrable Securities
are sold in an underwritten public offering), but shall not include Selling
Expenses.
 
“Registration Statement” means any registration statement of the Company under
the Securities Act that permits the public offering of any of the Registrable
Securities and the Shelf Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference or deemed to be incorporated by reference
in such registration statement.  No Registrable Securities may be registered
under more than one Registration Statement at any one time.
 
“Selling Expenses” means all discounts, selling commissions, stock transfer
taxes and fees and disbursements of counsel for the Investor and/or any
underwriter applicable to the sale of Registrable Securities.
 
II-5

--------------------------------------------------------------------------------

 
“Shelf Prospectus” means the prospectus included in any Shelf Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Shelf Registration Statement and all other amendments and
supplements to such prospectus, including post-effective amendments, and all
materials incorporated by reference in such prospectus.
 
“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on either (a) Form S-3 (or any successor form or other
appropriate form under the Securities Act) or (b) if the Company is not
permitted to file a Registration Statement on Form S-3, Form S-1 (or any
successor form or other appropriate form under the Securities Act), in each case
for an offering to be made on a continuous or delayed basis pursuant to Rule 415
under the Securities Act covering Registrable Securities.  To the extent that
the Company is a “well-known seasoned issuer” (as defined in Rule 405 under the
Securities Act), a “Shelf Registration Statement” shall be deemed to refer to an
automatic shelf registration statement (as defined in Rule 405 under the
Securities Act) on Form S-3.

 
 
II-6

--------------------------------------------------------------------------------

 
